Citation Nr: 1726719	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  12-25 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1984 to November 1988.  Afterward he was a member of the U.S. Army Reserve (USAR) until September 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating action of the Department of Veterans Affairs Regional Office (RO) in Huntington, West Virginia, that denied the benefit sought on appeal.

In September 2013, the Veteran testified before the undersigned at a hearing via video conference.  A copy of the transcript has been reviewed and is in the file.

In December 2014, the Board remanded the case to the Appeals Management Center (AMC) (now named the Appeals Management Office (AMO)) for additional development. 


FINDING OF FACT

The preponderance of the evidence is against a finding that hypertension had its onset in active service or is otherwise related to active service.


CONCLUSION OF LAW

The requirements for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307(a), 3.309(a) (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Prior to issuance of the March 2012 rating decisions, via a May 2011 letter, VA provided the Veteran with time- and content-compliant VCAA notice.  Neither the Veteran nor his representative has asserted any notice error or cited and specific prejudice as a result.  In short, the Board finds that VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), non-VA treatment records, and VA Compensation and Pension examination reports are in the claims file.  Further, the Board remanded in part to insure that all STRs extant were obtained.  Neither the Veteran nor his representative has asserted that there are additional records to obtain.  As such, the Board may address the merits of the appeal.

Applicable Legal Requirements

Generally, to establish service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.
	
Hypertension is presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), where a listed chronic disease is involved, an alternative method of establishing the second and third Shedden elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate
(1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  
See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d at 1316.  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Caluza v. Brown, 7 Vet. App. 498, 511 91995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49, 57-58 (1990).

Discussion

Regulations define hypertension for VA purposes.  Specifically, hypertension exists where diastolic blood pressure is predominantly 90 or more or systolic blood pressure is predominantly 160 or more.  Hypertension must be confirmed by readings taken two or more times on three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

The Veteran is currently diagnosed with hypertension, so the first requirement for service connection has been met.  38 C.F.R. § 3.303.  The remaining issue is whether it had its onset in active service or is otherwise causally connected to active service.

In written submissions, the Veteran asserted that his blood pressure was high every time he went to sick call, but nothing was ever done about it.  (06/16/2011 VBMS-VA Form 21-4138)  At his hearing, he testified that he had an examination upon his exit from active service that showed high blood pressure, and that he was told that his blood pressure was high when he had his examination for the USAR.  (11/18/2013 LCMD-Hearing testimony, pp. 1-8)  However, the evidence of record refutes the Veteran's assertions and otherwise demonstrates that his recall is unreliable.

The March 2015 VA examination report reflects that the examiner reviewed the claims file as part of his examination.  The examiner noted that the Veteran was diagnosed with hypertension in March 2004 [the examination report reflects 2014, which is an obvious typographical error, as all of the associated medical records reflect 2004]; and, that the Veteran was never treated for hypertension while in service.  After discharge from the USAR in the early 1990s, the Veteran never saw a physician again until he presented at a VA medical facility in 2004, where he was admitted for hypertension urgency.  The examiner opined that the Veteran's hypertension was not causally connected to his active service.  The examiner noted that the Veteran did have a few borderline blood pressure readings while in the service, but they were associated with pain or fever.  The examiner noted further that one must also consider the "white coat syndrome," where just the action of physically taking a blood pressure with elevate the numbers.  Generally, the pressure will decrease on the second or third reading.  (04/09/2015 VBMS-VA Examination)

The evidence of record supports the examiner's opinion in full.  Hence, the Board finds the examiner's opinion highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board notes that the STRs reflect not only borderline blood pressure readings but at least one elevated reading.  See 01/28/2015 VBMS-STR-Medical, p. 40, where in March 1987 the reading was 130/90, and on a separate presentation at sick call, 132/108, the latter occasion being for complaints of hay fever; and, p. 62, 150/98 in September 1988; but cf. p. 6 where on a separate occasion in September 1988 at a dental screening, the Veteran's blood pressure was 116/82.  The Board notes that on the occasions where the Veteran's blood pressure reading was borderline or elevated, the examiner did not note any comment on it or order a 5-day blood pressure screening.  Contrary to the Veteran's testimony at the hearing, his military personnel records reflect that he did not undergo a physical examination at separation because he specifically waived an examination.  (01/11/2015 VBMS-Military Personnel Records, 1st entry, p. 7)  The Board notes that the April 2015 VA examination report reflects that the examiner noted a blood pressure reading of 124/82 in November 1988 at a "separation examination."  The reading in question was actually taken in November 1986, as noted at the bottom of the page.  The date of November 1988 reflected at the top of the page was the Veteran's DEROS [date of return from overseas].  (01/28/2015 VBMS-STR-Medical, p. 46)  Nonetheless, a March 1989 Report of Medical Examination For USAR Quad reflects that the Veteran's blood pressure was 142/80, and the Veteran indicated on his Report of Medical History that he had a negative history for high blood pressure.  (01/28/2015 VBMS-STR-Medical, pp. 65, 73)  Contrary to the Veteran's assertion, there is no indication that he was told that his blood pressure was high.  There is no notation on the March 1989 Report of Medical Examination, and his heart and vascular system were assessed as normal.

The Board acknowledges the Veteran's post-remand written submissions wherein he repeats his assertions that his hypertension had its onset in active service, as shown by the instances of elevated readings in active service.  The Board also acknowledges that the Veteran is fully competent to report any symptoms he personally experienced, to include blood pressure readings he may have taken himself, and to report what a physician told him.  See 38 C.F.R. § 3.159(a)(2).  On the other hand, the Board finds that whether a particular blood pressure reading, or series of readings, constitutes hypertension requires medical training.  See Jandreau, 492 F. 3d 1372; 38 C.F.R. § 3.159(a)(1).  There is no evidence that the Veteran has medical training.  Further, as the Board noted earlier, the evidence of record refutes the Veteran's assertion that during his active and reserve service a physician told him he had high blood pressure.  The Board also notes the VA mental health outpatient records reflecting the Veteran's belief that his hypertension is due to his internalized anger over how he was treated while in the military, which caused him to get out before he was put out.  He claimed that he was unfairly reduced in rank, and that a certain supervisor disliked him.  (03/27/2017 VBMS-CAPRI, p. 13)  First, the Veteran's personnel records do note any instance of a reduction of rank.  (01/11/2015 VBMS-Military Personnel Records, 1st entry, p. 56)  In fact, they contain a number of commendations.  Second, the mental health records do not reflect any medical notation by a medical professional of any nexus between the Veteran's hypertension and any anger issues.

In light of all of the above, the Board finds that the preponderance of the evidence shows that hypertension did not manifest at least to a compensable degree within one year of separation from active service; and, that it is not otherwise causally connected to active service.  Hence, the claim is denied on both a presumptive and a direct basis.  38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim), however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


